DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 7-10, reference numbers 701 and 702.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claim 36 is objected to because of the following informalities: Claim 36 recites “The information processing method according to claim 25” should be corrected to “The information processing method according to claim 35”. Claim 36 is a method claim and cannot depend from claim 25, which is a device claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.

	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 21 and 34-35 are directed toward the abstract idea of obtaining target information and generating map information based on the target information, i.e. mathematical operations, to data and deriving a result based on the application. Thus, it can be seen that the claims are directed towards an abstract idea.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a particular article to a different state or thing. Although the claims recite one additional element that a processing circuitry is used to obtain target information and generate map information based on the target information, the processing circuitry recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on Notably, there is no actual use or presentation of the motion plans.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 21 and 34-35 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of obtaining target information and generating map information based on the target information is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement mathematical operations is a well-understood, routine and conventional activity.
Thus, since claims 21 and 34-35 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter and rejected under 35 U.S.C 101.
Claims 22-33 and 36-40 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 22-33 and 36-40 are also rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-23, 26-28 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0070265 A1) (Liu hereinafter).
Regarding claim 21, Liu discloses an information processing device installed in a mobile object (Fig. 1A, UAV 102), comprising:
a memory (Fig. 12, memory 1206); and
processing circuitry (Fig. 12, processing unit 1204) configured to:
obtain target information that indicates a positon of the target object in a space; and generate map information for each area of a plurality of areas formed by dividing the space, the map information indicating presence of the target object in the area in which the target object exists, based on the target information, the map information being information for controlling movement of the mobile object, wherein the map information indicating a detailed position of the target object in a first area, the first area being included in the plurality of areas ([0004], [0020], [0038], [0043] – [0044] and [0088]).
Regarding claim 22, Liu discloses the information processing device according to claim 21, as stated above, wherein the processing circuitry is further configured to set, according to a positional relationship between a representative position of the first area and the detailed position, in the map information, surrounding information indicating that areas surrounding the first area represent surroundings of the target object ([0022], [0030], [0066] and [0074]).
Regarding claim 23, Liu discloses the information processing device according to claim 22, as stated above, wherein when a distance between a particular position and the detailed position is equal to or smaller than a distance between the particular position and the representative position, the processing circuitry sets the surrounding information in the map information ([0090] and [0119]).
Regarding claim 26, Liu discloses the information processing device according to claim 22, as stated above, wherein the processing circuitry is further configured to control movement of the mobile object such that the mobile object does not pass through an area indicated in the surrounding information to be surrounding of the target object ([0068]).
Regarding claim 27, Liu discloses the information processing device according to claim 22, as stated above, wherein the processing circuitry is further configured to control movement of the mobile object such that the mobile object decelerates while passing through an area in the surrounding information to be surrounding of the target object ([0115] and [0140]).
Regarding claim 28, Liu discloses the information processing device according to claim 22, as stated above, wherein the processing circuitry is further configured to, when the surrounding information is set, change a detection method to be used for detecting the target object ([0118]).
Regarding claim 34, the elements contained in claim 34 are substantially similar to elements presented in claim 21, except that it sets forth the claimed invention as a vehicle rather than a device and thus is rejected for the same reasons as applied above.
Regarding claim 35, the elements contained in claim 35 are substantially similar to elements presented in claim 21, except that it sets forth the claimed invention as a method rather than a device and thus is rejected for the same reasons as applied above.
Regarding claim 36, the elements contained in claim 36 are substantially similar to elements presented in claim 22, except that it sets forth the claimed invention as a method rather than a device and thus is rejected for the same reasons as applied above.

Allowable Subject Matter
Subject to the resolution of the 35 U.S.C. 101 rejections set forth above, claims 24-25, 29-33 and 37-40 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUKE HUYNH/Examiner, Art Unit 3661